.,~.
                                                                      ,.
                                                                       321



               OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                                  AUSTIN




Mrs. IL E. S*pp, Exooutlvo       &orobart
Teaohor ~Rotiromont syqteo of hua
Au* tla, Tax@8

Doer




                                                     lr o tieathe




                                          lb1leh.d




                                    sing * dosir* for
                                    fad th8t at t&al
                           aot nat8hod the Tosoher
                          nd r*tlre*ent   00tia not
                           tha stat. n0t0h0a the
                       or roeord *a lntaot, shs
       wao 88ktba to m&o aa option@     crmleotion to
       be dfeotlte when rstlrownt 00ola bo etieo-
       tire.  Mlso Riley @hose option one and
       named ham mphew, Jn8tin Aobror ftilul, 68
       WJiSiROO.

            *The Teaoher Retirement Law ~88 emondod
       in 1941 a@ an cot oi the 49th Leglslaturo.
       The follow    10 a quotation of Seotion  3,
       Sub-aeotlon9 , 0r the sot:
                ,
     "'.   . . prti%dad further ~thot a0 rotlxvm-
mUt aboll k       efPO0tiVo     priar f0 AUgUSt 31, 1941."
    -8tkbe0ti0a      9,   0r   th0   said   awd84d:

        “‘.    . . with tie provision that  so eptioarl
seleotioa rbll bo offoqtlvo         in oaeo * w-
ri4br.y ~aia8,wi$h&4 thdrty       450) $WB atto? r*-
tir uo a t,     la6 t&at~r\ub. a boaofioiar~ 8lull bo
a @ a BUc r u c LlB ( 1r o tiv*
                              mb o r lt-tb t!ka   oof
do sth,     untu th atlr stp *ymmt    a nOo o Dlmt
                                                 OS
8~ 80m0i timit kbaer nwaly                       ano . . .g
ma.     a. B. Yapp - pago s



qwnaa. that opinion fur thl   e  r
                               dvlaed    that   the bsaatlt8~pap-
ablq under the 4mtna4tt eat were iialt4a t4 rOturn Of hi8
aooumuIat@d oontrlbutlona  as authorlaod      uadar Submotion  6
of Seat-ion 6.
             ti   004ll4OtiO4   With   Om OOS4~&6a~4tiO~ Of ,th4 QU44tiQll
8ubmlttad. them ha8 bmn fllsd    with u8 i briar In ru&mt
or the 010&m of xr. if. A. n&l&r ‘te boaeritr unaer tb
optional aotaotl@a ohosae b$,YLsa Mersare$ Roillr. 24s brirt
ditr~rr    with   oar   aOOrtr00tlon    0s tb    80i~iy     40a 0riwt   0s
the ls4l u#nduat   0f~tho Yoaohn Rmtltm&t                   Aat, ln8oror a8
It relet08 to th&s oxaim. fn adaltloa,, it   * osmtwdod tbot
ii sh4 OOCi8~TU0ti~Brhif#b WO b8V4 giV68 tq~.th4 -4@i ~LO 40X+404,
then tha sot I8 v~olatlv* of,tJm met04 rl.gW8 eT X&88,p*Wy
ana her adyi+a      haetiol*ry,   brorwe tie, .bpd ,&ew e+rr*t-
thIa@ ~toqairod of liti by lrr to~enWX@  .JmrBo ~zellmw*cll
prior   60 th puuga Or t&wlr4l awMmn@ iti rhtoh .lt M




be paid,    thw   ug    not be.
                                                Wry truly